THOMAS, Justice,
specially concurring, with whom ROSE, Chief Justice, joins.
I agree that the judgment of the trial court should be affirmed. Fundamental to any proceeding in a court is the matter of jurisdiction. If the court is without juris*178diction no judicial attention should be given to any other matters which are presented for the consideration of the court. In this instance I have no difficulty, based upon the information in this record, in concluding that the court was without jurisdiction to proceed.
It is clear from this record that the appeal is taken from the ruling of the probate court upon a Petition for Determination of Heirship filed under probate number 3450. This proceeding was commenced pursuant to § 2-9-201, W.S.1977. That statute provides in pertinent part that in the case of a person who is a nonresident of the state at the time of his death, the application by petition is to be made in the “district court of the county where the real estate or some part thereof belonging to the deceased in his lifetime is situated.” The pleading is required to be filed in the district court, and the probate court was without jurisdiction. This proceeding is committed to the jurisdiction of the district court, and consistently with our recognition of the jurisdictional limitations upon the probate court the judgment should be affirmed on the basis that the court lacked jurisdiction to consider the matter. In re Estate of Blaney, Wyo., 607 P.2d 354 (1980); In re Estate of Frederick, Wyo., 599 P.2d 550 (1979); In re Estate of Stringer, Wyo., 345 P.2d 786 (1959); and Church v. Quiner, 31 Wyo. 222, 224 P. 1073 (1924).